Citation Nr: 1403855	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  10-23 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II, and, if so, whether service connection is warranted.

3.  Entitlement to a rating in excess of 20 percent for diabetes mellitus, type II.

4.  Entitlement to a compensable rating for retinopathy with early cataract changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to December 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

During the course of the appeal, the evidentiary development has produced evidence showing a psychiatric diagnosis of depression.  In light of the evidence of record and the decision in Clemens v. Shinseki, 23 Vet. App. 1 (2009), the Board has characterized the issue, formerly claimed as PTSD, as service connection for an acquired psychiatric disorder, to include PTSD, to address all possible psychiatric disorders, not simply "PTSD".

In addition, the Veteran submitted additional evidence after the issuance of the May 2010 Statement of the Case (SOC), but the evidence was accompanied by a written waiver.  As such, the Board will proceed with adjudication of the case.  See 38 C.F.R. § 20.1304.

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to reopen a claim for service connection for bilateral lower extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating in excess of 20 percent for diabetes mellitus, type II, and a compensable rating for retinopathy with early cataract changes and entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and for erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A December 2006 rating decision denied the Veteran's claim of entitlement to service connection for PTSD and service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II.  

2.  The Veteran did not disagree with adverse rating decision within one year of the December 2006 notice.

3.  No additional evidence was received within one year of the December 2006 notice of the adverse rating decision.

4.  Evidence received since the December 2006 rating decision is new to the file, shows current diagnoses of an acquired psychiatric disorder and erectile dysfunction, which relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder, to include PTSD, as well as entitlement to service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II, and raises a reasonable possibility of substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  The December 2006 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has been received since the December 2006 rating decision to reopen the Veteran's claims for service connection for an acquired psychiatric disorder, to include PTSD, and erectile dysfunction as secondary to service-connected diabetes mellitus, type II.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's claims for service connection for PTSD and erectile dysfunction were previously denied in a December 2006 rating decision.  The Veteran was provided notice of the rating decision and his procedural and appellate rights in December 2006.  He did not respond within one year of the December 2006 notice.  No additional evidence was received within one year of the December 2006 notice.  The December 2006 rating decision is now final.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  In order to be "new and material" evidence, the evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, must pertain to the grounds of the prior denial, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156; see also Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The December 2006 rating decision denied service connection for PTSD and erectile dysfunction because there was no current diagnosis of either a psychiatric disability or erectile dysfunction.  In February 2008, the Veteran was diagnosed with depression NOS at the Pittsburgh VA Medical Center (VAMC).  The Veteran was also diagnosed with erectile dysfunction at a March 2008 VA examination, and his diagnosis was confirmed by Dr. G.M. in an April 2009 letter.  Therefore the additional evidence received by VA since the December 2006 rating decision has not been previously submitted to VA and contains a current diagnosis of an acquired psychiatric disorder as well as erectile dysfunction.  Such evidence is not redundant and raises a reasonable possibility of substantiating the claim for service connection as to both of these issues; therefore, the evidence is new and material and the claims must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Duties to Notify and Assist

VA has obligations to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  Given that the Board has not reached a determination adverse to the Veteran in this decision, any error in compliance with the duties to notify and assist is moot.


ORDER

New and material evidence has been received to reopen service connection for an acquired psychiatric disorder, to include PTSD; to that extent only the appeal is granted. 

New and material evidence has been received to reopen service connection for erectile dysfunction as secondary to service-connected diabetes mellitus, type II; to that extent only the appeal is granted. 


REMAND

The Board must remand the diabetes mellitus, type II rating appeal for a new VA examination.  The Veteran was afforded a VA diabetes examination in March 2008.  Subsequently, an April 2010 letter from Dr. G.M. stated the Veteran's insulin dosages were increased.  Given the evidence shows an increase in severity two years after the only VA examination conducted in conjunction with this claim, the duty to assist requires VA provide a new VA examination to assess the current extent and severity of the service-connected diabetes mellitus, type II.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also VAOPGCPREC 11-95 (1995).

Regarding the Veteran's claim for entitlement to a compensable rating for retinopathy with early cataract changes, the Veteran's last examination in connection with his service-connected retinopathy with early cataract changes was in December 2008.  The June 2010 VA Form 9 and the representative's November 2010 brief indicate the Veteran's eye condition has worsened since his last VA examination.  The Board therefore finds that an additional VA examination is deemed necessary to ascertain the Veteran's current severity and degree of his service-connected retinopathy with early cataract changes during the appeal period since the December 2008 VA examination conducted more than five years ago.  See Weggenmann, 5 Vet. App. at 284; see also VAOPGCPREC 11-95 (1995).

The evidence of record also contains VA treatment records from January 2008 through May 2012, including care for diabetes and ophthalmological and optometry visits.  A letter from the Pittsburgh VA Medical Center indicating the Veteran has been treated for chronic PTSD and depression every three months since January 2008.  The record contains VA treatment records only from January 2008 until August 2009.  To ensure a complete record on appeal, the RO must make efforts to obtain all records of VA treatment of the Veteran at the Pittsburgh VAMC. 

In addition, the Veteran has not been afforded a VA examination with respect to his depression, and the Board finds that a VA examination with medical nexus opinion will assist in determining the nature and etiology of his current acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board must remand the erectile dysfunction service connection claim as inextricably intertwined with the claim for service connection for an acquired psychiatric disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  During the March 2008 VA diabetes mellitus examination, the Veteran indicated that he began experiencing complete impotence after starting medication for his depression, Sertraline.  The Veteran also stated that when he stopped taking his medication, he observed a reduction of symptoms.   The examiner explained that "the fact that the Veteran is able to see a return to baseline function after stopping medication shows a direct correlation."  Moreover, VA treatment records from May 2009 indicate the Veteran's Sertraline was replaced with Wellbutrin due to the "possible sexual side effects of Sertraline."  This evidence goes to a theory of secondary service connection for erectile dysfunction based on the acquired psychiatric disability.  The Board must remand the erectile dysfunction claim in conjunction with the psychiatric disability claim. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records from Pittsburgh VAMC and associate the records with the claims file.  All efforts to obtain these records should be documented for the claims file, and if they are ultimately deemed to be unobtainable, the appropriate memorandum for the file should be prepared.

2.  Schedule the Veteran for the appropriate VA examination to determine the precise nature and etiology of the Veteran's depression.  The relevant medical records should be made available to the examiner for review in conjunction with the examination, including the newly associated Pittsburgh VAMC records.  The examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's currently diagnosed depression began during service or is otherwise linked to service.  

If the examiner or newly associated evidence offers a diagnosis of PTSD in conformity with the Diagnostic and Statistical Manual of Mental Disorders (the DSM-IV), the examiner must also provide an opinion as to whether it is at least as likely as not that the Veteran's PTSD began during service or is otherwise linked to service.  

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3.  Schedule the Veteran for an appropriate VA examination or examinations to determine the nature and current severity of his service-connected diabetes mellitus, type II, and retinopathy with early cataract changes.  

Again, the relevant medical records should be made available to the examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  A rationale should be given for all findings and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

4.  Then, the RO should readjudicate the claims on the merits, to include secondary service connection for erectile dysfunction due to an acquired psychiatric disability.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2013).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.B. FREEMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


